DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (‘885) in view of Rathburn ('877) cited in the record.
As to claim 1, Matsunami discloses a test fixture (100) as shown in figure 1 comprising:
a mother board (190) configured to couple to a test station (110), the mother board including first contact pads (194, 196); and
a daughter board (120) having second contact pads (134) on the daughter board, wherein the second contact pads (134) align with the first contact pads (196) and are coupled to the first contact pads by bonding.
Matsunami does not specifically disclose the first pads coupled to the second pads by sintered bonds.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsunami in order to provide excellent strength and bonding structures.
As to claims 11 and 14, Matsunami discloses a method for making a test fixture (100) as shown in figure 1, the method comprising:
positioning a daughter board (120) on a mother board (190) such that contact pads (134) on the daughter board align with contact pads (196) on the mother board; and to form a bond between the contact pads on the daughter board and the contact pads on the mother board.
Matsunami does not specifically disclose depositing conductive particles on one OR on the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard.
Rathburn teaches a test socket (102, 150) as shown in figures 1-7 comprising the conductive particles (74) on the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsunami in order to provide excellent strength and bonding structures.
As to claim 25, Matsunami discloses a method for testing integrated circuit (IC) devices, the method comprising:
positioning a daughter board (120) on a mother board (190) such that contact pads (134) on the daughter board align with contact pads (196) on the mother board; and to form a bond between the contact pads on the daughter board and the contact pads on the mother board and coupling the mother board to testing equipment (110).
Matsunami does not specifically disclose depositing conductive particles on at least one of the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard, and placing and testing integrated circuit (IC) devices into sockets on the daughter board.
Rathburn teaches a test socket (102, 150) as shown in figures 1-7 comprising the conductive particles (74) on the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds, and an IC (64) place and test into a socket housing (106) of the daughter board (70).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsunami in order to provide excellent strength, bonding, and testing structures.
Regarding claims 13, 16, Matsunami as modified by Rathburn teaches sintering is performed by heating the motherboard (50) and daughter board (70) to a temperature less than the melting point of the bulk material comprising the conductive particles (74).
s 2-10, 12, 15, 17-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami in view of Rathburn as applied to claims above, and further in view of Tomita et al. (U.S. 2011/0043239) cited in the record.
Regarding claim 2, Matsunami as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsunami and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 3, Matsunami as modified by Rathburn and Tomita teaches a top surface of the daughter board (5) is approximately coplanar with a top surface of the motherboard (9).
Regarding claim 4, Matsunami as modified by Rathburn and Tomita teaches recessed region has a depth, and in which the daughter board (5) has a thickness approximately equal to the depth of the recessed region.
Regarding claim 5, Matsunami as modified by Rathburn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 6, Matsunami as modified by Rathburn and Tomita teaches the recessed region on the motherboard (9) has a depth, and in which the daughter board (5) has a thickness larger than the depth of the recessed region on the motherboard.

a motherboard (190) configured to couple to a test station (110), the mother board including first contact pads (134); and
a daughter board (120) having second contact pads (196), wherein the second contact pads align with the first contact pads and are coupled to the first contact pads by bonds.
Matsunami does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsunami in order to provide excellent strength and bonding structures.
Matsunami as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsunami and Rathburn in order to provide a good stability-electrical connections.

Regarding claim 9, Matsunami as modified by Rathburn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 10, Matsunami as modified by Rathburn and Tomita teaches the recessed region on the motherboard (5) has a depth (the thickness at the central portion of the element 5), and in which the daughter board has a thickness larger than the depth of the recessed region on the motherboard (9).
Regarding claims 12, 15, 26, Matsunami as modified by Rathburn discloses all of the limitations of claimed invention except for the motherboard includes a recessed region, and in which positioning the daughter board includes engaging the daughter board with the recessed region such that a top surface of the daughter board is approximately coplanar with a top surface of the mother board.
Tomita teaches in figure 1 that the motherboard (9) includes a recessed region, and in which positioning the daughter board (5) includes engaging the daughter board with the recessed region such that a top surface of the daughter board is approximately coplanar with a top surface of the motherboard.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsunami and Rathburn in order to provide a good stability-electrical connections.

Regarding claims 17-24 and 28, Matsunami as modified by Rathburn and Tomita teaches the recessed region (Tomita teaches the recess of element 9) is a stepped recessed region, and at least some of the first contact pads (not label) are located on a stepped portion of the recessed region.

Response to Arguments
Applicant's arguments filed 09/03/21 have been fully considered but they are not persuasive. Applicant argues:
1) Applicant argues “the DUT 190” as taught by Matsunami is not a motherboard, see Remark, page 3.
Examiner respective disagrees because as defined in the Wikipedia, the DUT or a DUT board is a printed circuit board (PCB), the DUT PCB (190) includes and IC chip or die (192), and also includes a memory chip or a processor (CPU), see para-0038; therefore, the DUT board would consider acts as a motherboard.
2) Matsunami does not disclose “a motherboard configured to coupled to a test station, in Remark, page 4.
Examiner disagrees. As explain as above, the motherboard (190) configured to electrically couple to a test station (110) by a probe pin (114) of the tester (110) through a RTC or a multilayer/flexible substrate (120).

Examiner disagrees.  As shown in para-0033 of Matsunami, the RTC (120) is formed as a thin, multilayer, flexible tape substrate (132) comprising lower pads (134) coupled to bond pads (194) of the motherboard (190); therefore, the substrate (120 or 132) would acts as a daughter board configured to coupled to the motherboard (190).
4) Matsunami fails to teach or suggest, “a daughter board having second contact pads on the daughter board, wherein the second contact pads align with the first contact pads and are coupled to the first contact pads by sintered bonds”, as required by Claim 1. As Rathburn is not relied upon for this teaching, any combination of Matsunami fails to teach or suggest, “a daughter board having second contact pads on the daughter board, wherein the second contact pads align with the first contact pads and are coupled to the first contact pads by sintered bonds”, as required by Claim 1.
Accordingly, for this reason alone, or in combination with one or more of the reasons set forth above, the 35 U.S.C. 103 rejection of Claim 1 is improper and must be withdrawn, in Remark, page 5.
Examiner disagrees. The daughter board (120) is formed as a thin, multilayer, flexible tape substrate (132) comprising lower pads (134) coupled to bond pads (194) of the motherboard (190) by a conductive adhesive, a thermos compression weld, or high melting point solder, para-0021+.
Matsunami does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
Matsunami discloses all the features of the claimed invention except for process limitations, which is a sintering bonding. Such a process limitation defines the claimed invention over the prior art only to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is the same, or obvious over the prior art. See Product by process in MPEP $2113 and 2173.05(p) and In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, it has been held See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known process such that a sintered bonding); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). The selection of the known process based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); 325 U.S. at 335, 65 USPQ at 301.
Rathburn teaches a test socket (102, 150) as shown in figures 1-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date, for Matsunami in view of Rathburn to include in the invention said sintered bonding, motivated by its known process suitability for its intended use (see MPEP §2144.07) and since it has been held In re Leshin, 227 F.2d 197, 125 USPQ 416 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsunami in order to provide excellent strength and bonding structures.
5) Rathburn “fail to teach or a daughter board (64) being coupled to the motherboard”, it further fails to teach or suggest that (64) is a daughter board. Indeed, Rathburn instead teaches that (64) is an IC device (64) which is to be tested (see /0037]-[0039]). 
There is no teaching or suggestion in the above paragraphs, or any other paragraphs, in Rathburn that IC device (64) or (164) is a “board” or has a “board” much less that it is a “daughter board”. No “board” is shown in IC device (64) in Fig. 6 OR IC device (164) in Fig. 7. As such, Examiner’s determination is supposition not supported by fact which is little more than improper hindsight reconstruction which must be withdrawn. Accordingly, for this reason alone, or in combination with one or more of the reasons set forth above, the 35 U.S.C. 103 rejection of Claim 1 is improper and must be withdrawn, in Remark, pages 5-6.
After carefully review, examiner disagrees.  As in the Office action mailed on 05/03/21, examiner indicates in the action that Rathburn teaches the connection between two boards (70, 50) with pads-to-pads connections (72, 66) respectively by the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848